Citation Nr: 1514958	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  03-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a skin disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1991 to September 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Waco, Texas RO.  In September 2004, June 2006, May 2010, July 2012, February 2013, and September 2013, the case was remanded for additional development and to satisfy notice requirements.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development remains necessary for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that he currently has a skin disability (described as an intermittent, recurring rash affecting his arms, face, groin area, and abdomen) which began in military service and is related to such service, to include as a result of exposure to chemicals while serving in Iraq.  A DD Form 215 documents that he received awards which confirm his service in the Southwest Asia Theater of operations.

On the Veteran's August 1994 service separation examination assessments included tinea pedis and verruca vulgaris of both arms.  The service treatment records (STRs) are otherwise silent for complaints, findings, diagnoses, or treatment of a skin disability.

Nearly three years post-service, a May 1997 VA treatment record noted that the Veteran had a history of groin rash, and he was diagnosed with tinea cruris.  A July 1999 VA treatment record noted that he had a rash with blisters, and his girlfriend was apparently advised (by calling a Veterans hotline) that "the soldiers from [D]esert [S]torm had this problem, and there's a cream he needs."  A July 2000 VA treatment record noted his complaint of a rash on his face and both upper extremities "since [D]esert [S]torm."  February 2001 VA treatment records note his complaints of a rash on both arms and forearms which came and went at unpredictable times "since 1996," as well as a rash and itching on his arms "from the gas."  A March 2001 VA treatment record notes that he had a history of idiopathic urticaria and was treated for two episodes of such during his current hospital stay.  Private treatment records (from the prison where he was incarcerated) noted his complaints of a rash on his right forearm and abdomen (in July 2010), a rash on his trunk (in March 2011), and fungus between his toes (in April 2011).

On July 2011 VA skin diseases examination, the Veteran reported that, several years after deploying to Iraq during Desert Shield/Storm, he developed recurring pruritic skin erythema of his lower anterior neck, chest, back, and abdomen, with no known cause; he also denied chronic sun exposure.  Examination revealed blanching confluent erythema on the base of the anterior neck, chest, back, and abdomen, and confluent erythematous papules and petechia on both dorsal forearms.  The examiner cited to a VA dermatology consultation six days prior, when the Veteran had complained of a generalized erythematous rash which he stated he had had since the early 1990s; the consulting treatment provider at that time had noted that the Veteran's generalized erythema was consistent with sun-exposed areas (and was felt to be "actually due to ultraviolet damage or solar aging"), was prominent from the waistline up, and was more prominent on the neck area and forearms, and both arms were also noted to have mild actinic damage.  On current examination, the diagnosis was actinic keratoses of the bilateral forearms and generalized erythema of the torso and neck secondary to solar aging.

In a November 2011 addendum, the July 2011 VA examiner opined that the Veteran's actinic keratosis of the forearms and solar aging of the skin were less likely as not related to the Veteran's service.  The following rationale was provided: "The Veteran's skin condition is related to chronic sun exposure.  The Veteran's service uniform would have protected the affected skin areas noted on examination during his service period.  There is no evidence in the Veteran's service medical record of chronic sun exposure or sun related dermatological conditions."

In a March 2012 statement, the Veteran reported the following: "Over in Iraq it was too hot to have our Desert BDU shirts on.  That left both of my arms exposed to the temperatures that sometime reached 120 [degrees].  Sometimes we wore no shirts at all.  We were issued sunblock and were told that would work.  Being sunburned was the least of my worries while in Iraq....I am 100% sure this either happened by gas exposure or something else.  My whole upper body is red all the time."

July 2012 VA treatment records noted the Veteran's complaints of a rash on his back, arms, legs, and groin area.

In an October 2013 medical opinion, a VA physician (not the July 2011 VA examiner) reviewed the record and opined that the claimed skin condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The physician noted that the July 2011 VA examiner had diagnosed the Veteran with mild actinic keratosis and generalized erythema secondary to ultraviolet damage or solar aging.  The physician noted that the Veteran's STRs were negative for these conditions, and that his August 1994 service separation examination did not identify these conditions.  The physician opined that these conditions "appear to have developed subsequent to separation from military service.  There is no evidence in the records to support the contention that these conditions began in service, or were caused by service."  The physician concluded that there was no change to the medical opinion rendered in the November 2011 addendum.

A March 2014 VA treatment record notes the Veteran's complaint of groin rashes.  A May 2014 VA treatment record notes his complaint of intermittent rashes.

The Board notes that the medical opinions currently of record do not adequately take into account the Veteran's allegations of continuity of skin symptomatology since service.  In addition, the medical opinions currently of record do not specifically address any relationship between the diagnoses in service of tinea pedis and verruca vulgaris of the right and left arm (noted on the Veteran's August 1994 service separation examination) and the skin disabilities that have been diagnosed during the period of claim (including fungus between his toes and rashes on both arms).  Therefore, on remand, a new dermatology examination with adequate medical opinion is necessary.

As an additional matter, in a January 2015 written statement, the Veteran verified that the following is his current mailing address: P.O. Box 1261, Gainesville, TX 76241.  While the Board's September 2013 remand was sent to this [correct] address, the AOJ's October 2013 supplemental statement of the case (SSOC) was sent to a different [incorrect] address.  On remand, the AOJ must ensure that the Veteran's address is correctly updated in all VA systems and that all correspondence is sent to that address accordingly.  [The Board notes that all other correspondence cited in a November 2014 appellant's brief, authored by the Veteran's representative, does not pertain to the current appeal.]

Accordingly, the case is REMANDED for the following:

1.  The AOJ must ensure that the Veteran's address (P.O. Box 1261, Gainesville, TX 76241) is correctly updated in all VA systems and that all correspondence is sent to that address accordingly.

2.  After the development sought above is completed, the AOJ must arrange for a dermatology examination of the Veteran to ascertain the nature and likely etiology of any current skin disabilities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion as to the following:  Is it at least as likely as not (a 50% or better probability) that any skin disabilities documented during the period of the current claim (including fungus between the toes and rashes on both arms) are related to any incident of the Veteran's military service?  The examiner must specifically consider and address the diagnoses in service of tinea pedis and verruca vulgaris of the right and left arm (noted on the Veteran's August 1994 service separation examination), and the Veteran's allegations of continuity of symptomatology since service.

The examiner must explain the rationale for all opinions, citing to relevant STRs, supporting factual data, medical literature, and prior medical opinions, as appropriate.

3.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim on appeal.  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

